Citation Nr: 1642858	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife, C.O.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision (issued in June 2011) by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In March 2015, the Board remanded this claim for additional development.  All requested development was conducted and the claim has been returned to the Board for further consideration. 

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable initial rating for his service-connected bilateral hearing loss.  

The Veteran has been afforded two VA audio examinations to determine the current severity of his bilateral hearing loss, including in May 2011 and May 2015.  The evidentiary record also contains VA outpatient treatment records which reflect the Veteran has been afforded audiograms during at least two outpatient audiology visits, including in December 2010 and July 2015.  Both of the examinations confirmed the Veteran's diagnosis of mild to severe sensorineural hearing loss bilaterally.  The results of the December 2010 audiogram are included in the record, but the results of the July 2015 audiogram are not; instead, the July 2015 treatment records reflect that the audiogram results may be accessed in "audiogram edit under the tools menu in CPRS."  

Because VA has been put on notice that there is outstanding evidence that may contain information and evidence relevant to the claim on appeal - particularly the current severity of the Veteran's bilateral hearing loss - the AOJ must attempt to obtain such evidence, as the Board is unable to determine that no reasonable possibility exists that obtaining such evidence would assist the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the audiogram conducted at the VA Medical Center in Detroit, Michigan, on July 10, 2015.  Any negative attempts to obtain this evidence must be documented in the claims file.

Also obtain any outstanding VA audiological treatment records dated from August 2015 to the present, ensuring that the findings of any VA audiograms conducted during that time period are included in the evidence obtained.  

2.	Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




